As filed with the Securities and Exchange Commission on May 26 , 2011 Registration No. 333-173537 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 ( Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ADVANCED CLOUD STORAGE, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-4004890 (I.R.S. Employer Identification Number) 112 North Curry Street Carson City Nevada 89703-4934 775-284-3703 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 112 North Curry Street Carson City, Nevada 89703 (775) 882-1013 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “ accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share1 Proposed Maximum Aggregate Offering Price Amount of Registration Fee2 Common stock $ $ $ (1) The offering price has been arbitrarily determined by the Companyand bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee based on Rule 457 (o). The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a) may determine. 2 PART I—INFORMATION REQUIRED IN PROSPECTUS Item 1. Forepart of the Registration Statement and Outside Front Cover Page of Prospectus. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. ADVANCED CLOUD STORAGE, INC. Prior to this registration, there has been no public trading market for the common stock of ADVANCED CLOUD STORAGE, INC.(“ADVANCED CLOUD STORAGE”, “we” or the “Company”) and it is not presently traded on any market or securities exchange. 5,000,000 shares of common stock are being offered for sale by the Company to the public and the securities being registered by this offering may be illiquid because these securities are not listed on any exchange.A public market for the Company’s common stock may never develop, or, if any market does develop, it may not be sustained. The price per share will be $0.04. ADVANCED CLOUD STORAGE will be selling all the shares and will receive all proceeds from the sale. Advanced Cloud Storage, Inc. will be selling all the shares and will receive all proceeds. The proceeds received from this offering will not be placed in escrow and are not subject to refund. In their audit report dated April 12, 2011 our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. Our common stock is not listed on a public exchange. We intend to apply for quotation on the Over-the-Counter Bulletin Board (OTCBB). In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, who, generally speaking, must approve the first quotation of a security by a market maker on the OTCBB, nor can there be any assurance that such an application for quotation will be approved. Additionally thereis no guarantee a trading market will develop or be sustained. These securities are not listed on any exchange. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This offering is self-underwritten. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. The Company is not required to sell any specific number or dollar amount of securities but will use its best efforts to sell the securities offered. 3 The date of this prospectus is Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 7 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Since becoming incorporated, ADVANCED CLOUD STORAGE has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations nor has the Company any plans nor does any of its stockholders have any plans to merge into an operating company, to enter into a change of control or similar transaction or to change our management. Neither management nor the Company’s shareholders have plans or intentions to be acquired. ADVANCED CLOUD STORAGE is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. 4 TABLE OF CONTENTS ITEM 3. SUMMARY INFORMATION, RISK FACTORS 6 SUMMARY INFORMATION 6 RISK FACTORS 8 ITEM 4. USE OF PROCEEDS 16 ITEM 5. DETERMINATION OF OFFERING PRICE 17 ITEM 6. DILUTION 17 ITEM 8. PLAN OF DISTRIBUTION 19 ITEM 9. DESCRIPTION OF SECURITIES TO BE REGISTERED 20 ITEM 10. INTERESTS OF NAMED EXPERTS AND COUNSEL 21 ITEM 11. INFORMATION WITH RESPECT TO THE REGISTRANT 22 DESCRIPTION OF BUSINESS 22 LEGAL PROCEEDINGS 28 FINANCIAL STATEMENTS 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 39 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUTING AND FINANCIAL DISCLOSURE 40 DIRECTORS AND EXECUTIVE OFFICERS 40 EXECUTIVE COMPENSATION 42 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 44 ITEM 12A.
